Order, entered August 7, 1964, unanimously reversed, on the law and on the facts, without costs and disbursements and a new trial granted. The filiation order is not supported by convincing and satisfactory evidence. Medical testimony was presented by appellant that he was relatively sterile. While defendant admitted acts of sexual intercourse with petitioner the crucial issue was the date of conception. The proof relating thereto is far from satisfactory. A doctor called by appellant expressed the opinion upon facts assumed from testimony of petitioner and his examination of the hospital records that defendant could not have been the father of the child. Petitioner submitted no medical testimony and the hospital records of her confinement were not offered in evidence. Moreover, there was proof from petitioner’s roommate as to social engagements of petitioner with other men during the period in question that raises serious doubts as to her veracity. A new trial is required for fuller exploration of these issues. Concur — Botein, P. J., Breitel, Rabin, Steuer and Bastow, JJ.